Citation Nr: 0939967	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
fracture of the ninth left rib, currently rated as 10 percent 
disabling.

2. Entitlement to service connection for a low back disorder, 
including as secondary to service-connected residuals of 
fracture of the ninth left rib.

3. Entitlement to service connection for depression, 
including as secondary to service-connected residuals of 
fracture of the ninth left rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) issued a decision in 
December 2006 denying the Veteran's claims.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  The Court 
issued a decision in February 2009 setting aside the December 
2006 decision of the Board and remanded the decision to the 
Board for the actions below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court in the February 2009 Memorandum Decision found the 
September 2004 VA examination report of the Veteran to be 
insufficient for rating purposes as it was unsigned.  The 
claim must be remanded to allow the medical provider who 
examined the Veteran in September 2004 to review and sign 
that report.  

In the event that individual care provider is no longer 
available the Veteran should be afforded an additional VA 
examination to provide an opinion as to the etiology of his 
current low back disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who treated him 
since March 2006 for a low back disorder, 
and ninth left rib fracture residuals.  
With any necessary authorization from the 
Veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran.  

2.  Forward a copy of the report of 
September 2004 VA examination for the 
spine to the person who conducted this 
examination for his/her review and 
signature.  If he/she is no longer 
available arrange for the Veteran to be 
afforded a VA orthopedic examination to 
obtain a medical opinion as to the 
etiology of his current low back 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to diagnose any 
current low back disorder/s and answer 
the following question.  Is it at least 
as likely as not (50 percent 
probability) that any current low back 
disorder began in service, and 
specifically whether it is the result 
of injures sustained in June 1997?  A 
rationale for the opinion should be 
provided. 

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


